Exhibit 10.1

﻿

SECURITIES PURCHASE AGREEMENT

﻿

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 25, 2018, by
and between PARKERVISION, INC., a Florida corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the
“Buyer”).  Capitalized terms used herein and not otherwise defined herein are
defined in Section 9 hereof.

﻿

WHEREAS:

﻿

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, (i)
shares (the “Purchase Shares”) of the Company’s common stock, par value $0.01
per share (the “Common Stock”), (ii) warrants, substantially in the form
attached hereto as Exhibit A, to purchase shares of Common Stock (the
“Warrants”) or, at the Buyer’s option, in lieu of the Purchase Shares in whole
or in part, (iii) warrants, substantially in the form attached hereto as Exhibit
A (the “Pre-Funded Warrants”), to purchase shares of Common Stock (collectively,
the “Warrant Shares”). The Purchase Shares, Warrants, Pre-Funded Warrants and
Warrant Shares are collectively referred to herein as the “Securities.”

﻿

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

﻿

1.    PURCHASE OF SECURITIES. 

﻿

Subject to the terms and conditions set forth in this Agreement, the Company and
the Buyer agree that:

﻿

(a)    On or before July 26, 2018, the Company shall sell to the Buyer, and the
Buyer shall purchase from the Company, (i) 2,500,000 Purchase Shares (the “First
Purchase Shares”), and the Buyer shall pay to the Company as the purchase price
therefor, via wire transfer, an aggregate of One Million Dollars ($1,000,000)
(the “First Purchase Price”), and (ii) 2,500,000 Warrants, at an exercise price
equal to $0.74. At the Buyer’s discretion, in lieu of purchasing the First
Purchase Shares or any portion thereof, the Buyer may elect to purchase
Pre-Funded Warrants. The price for each Pre-Funded Warrant purchased in lieu of
the First Purchase Shares will be the result of multiplying (x) the number of
Warrant Shares that the Buyer elects to purchase under such Pre-Funded Warrant
by (y) a number equal to the First Purchase Price divided by the First Purchase
Shares reduced by $0.01. The exercise price for each Warrant Share will be
$0.01, and the First Purchase Price shall be reduced by the aggregate exercise
price for the Pre-Funded Warrants purchased in lieu of First Purchase Shares;
and

﻿

(b)    On the day following the day that the Company’s Registration Statement
(as defined below) covering the Securities under this Agreement is declared
effective by the SEC (as defined below), and provided that the Closing Sale
Price on such date was equal to or greater than $0.50, the Company shall sell to
the Buyer, and the Buyer shall purchase from the Company, an additional (i)
2,500,000 Purchase Shares (the “Second Purchase Shares”) and the Buyer shall pay
to the Company as the purchase price therefor, via wire transfer, One Million
Dollars ($1,000,000) (the “Second Purchase Price”) and (ii) an additional
2,500,000 Warrants, at an exercise price equal to$0.74.  At the Buyer’s





--------------------------------------------------------------------------------

 



discretion, in lieu of purchasing the Second Purchase Shares or any portion
thereof, the Buyer may elect to purchase Pre-Funded Warrants. To the extent that
the purchase of Second Purchase Shares would result in the Buyer’s beneficial
ownership (calculated in accordance with Section 13(d) of the Exchange Act) of
Common Stock exceeding 14.99% of the total number of issued and outstanding
shares of Common Stock following such purchase, Buyer shall instead purchase
Pre-Funded Warrants in lieu of purchasing Second Purchase Shares. The price for
each Pre-Funded Warrant purchased in lieu of Second Purchase Shares will be the
result of multiplying (x) the number of Warrant Shares that the Buyer may
purchase under such Pre-Funded Warrant by (y) a number equal to the Second
Purchase Price divided by the Second Purchase Shares reduced by $0.01.  The
exercise price for each Warrant Share will be $0.01, and the Second Purchase
Price shall be reduced by the aggregate exercise price for the Pre-Funded
Warrants purchased in lieu of Second Purchase Shares.

﻿

The Purchase Shares, upon issuance and payment therefor as provided herein,
shall be validly issued and fully paid and non-assessable; and the Warrant
Shares, when issued and delivered upon exercise of the Warrants and Pre-Funded
Warrants, if any, in accordance therewith, shall be validly issued and fully
paid and non-assessable.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any Securities to the Buyer under this Agreement.

﻿

2.    BUYER’S REPRESENTATIONS AND WARRANTIES.

﻿

The Buyer represents and warrants to the Company that as of the date hereof and
as of the date of the purchases of the Second Purchase Shares:  

﻿

(a)    Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Securities for its own account for investment; provided however,
by making the representations herein, the Buyer does not agree to hold any of
the Securities for any minimum or other specific term.

﻿

(b)    Accredited Investor Status.  The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

﻿

(c)    Reliance on Exemptions.  The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

﻿

(d)    Information.  The Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof).  The Buyer understands that its investment in the Securities
involves a high degree of risk.  The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the





--------------------------------------------------------------------------------

 



Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

﻿

(e)    No Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

﻿

(f)    Transfer or Sale.  The Buyer understands that: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the  Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

﻿

(g)    Organization.  The Buyer is a limited liability company duly organized
and validly existing in good standing under the laws of the jurisdiction in
which it is organized, and has the requisite organizational power and authority
to own its properties and to carry on its business as now being conducted.

﻿

(h)    Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the this Agreement by the Buyer and the consummation
by it of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members. 

﻿

(i)    Residency.  The Buyer is a resident of the State of Illinois.

﻿

﻿

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

﻿

The Company represents and warrants to the Buyer that as of the date hereof and
as of the date of purchase of the Second Purchase Shares and Warrants:

﻿





--------------------------------------------------------------------------------

 



(a)    Organization and Qualification.  The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns more than 50% of the voting stock or capital stock
or other similar equity interests) are corporations or limited liability
companies duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on any of: (i) the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, or (ii)
the authority or ability of the Company to perform its obligations under the
this Agreement.

﻿

(b)    Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants and the Pre-Funded Warrants and to issue the
Securities in accordance with the terms hereof, (ii) the execution and delivery
of this Agreement, the Warrants and the Pre-Funded Warrants by the Company and
the consummation by it of the transaction contemplated hereby, including without
limitation, the issuance of the Securities under this Agreement, have been duly
authorized by the Company’s Board of Directors or duly authorized committee
thereof, do not conflict with the Company’s Certificate of Incorporation or
Bylaws (as defined below), and do not require further consent or authorization
by the Company, its Board of Directors, except as set forth in this Agreement,
or its stockholders, (iii) this Agreement has been duly executed and delivered
by the Company and (iv) this Agreement constitutes the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (y) general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies and (z) public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation.  The
Board of Directors of the Company or duly authorized committee thereof has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as delivered to the Buyer to authorize this Agreement and the transaction
contemplated hereby.  The Signing Resolutions are valid, in full force and
effect and have not been modified or supplemented in any material respect other
than by the resolutions substantially in the form as delivered to the Buyer
regarding the Registration Statement referred to in Section 4 hereof.  The
Company has delivered to the Buyer a true and correct copy of the Signing
Resolutions as approved by the Board of Directors of the Company or an
appropriate Board committee.

﻿

(c)    Authorization of the Securities.  The Purchase Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the Purchase
Shares shall be (i) validly issued, fully paid and non-assessable and (ii) free
from all taxes, liens and charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
Warrants have been duly authorized by the Company and, when executed and
delivered by the Company, will be valid and binding agreements of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.  The Pre-Funded
Warrants have been duly





--------------------------------------------------------------------------------

 



authorized by the Company and, when executed and delivered by the Company, will
be valid and binding agreements of the Company, enforceable against the Company
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.  The Warrant Shares have been duly authorized and validly
reserved for issuance upon exercise of the Warrants and the Pre-Funded Warrants
in a number sufficient to meet the current exercise requirements. The Warrant
Shares, when issued and delivered upon exercise of the Warrants and the
Pre-Funded Warrants in accordance therewith, shall be (i) validly issued, fully
paid and non-assessable and (ii) free from all taxes, liens and charges with
respect to the issuance thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

﻿

(d)    No Conflicts.  The execution, delivery and performance of this Agreement,
the Warrants and the Pre-Funded Warrants by the Company and the consummation by
the Company of the transactions contemplated hereby (including, without
limitation, the reservation for issuance and issuance of the Securities), does
and will not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
including any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company, or Bylaws or their
organizational charter or bylaws, respectively.  Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible violations, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance, or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement, reporting obligations under the
1934 Act or as required under the 1933 Act or applicable state securities laws
or the filing of a Listing of Additional Shares Notification Form with the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the this Agreement in accordance with the terms hereof.  Except for the
reporting obligations under the 1934 Act, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the date
hereof.  Other than as disclosed in the SEC Documents (defined below) the
Company is not subject to any notices or actions from or to the Principal
Market, other than routine matters incident to listing on the Principal Market
and not involving a violation of the rules of the Principal Market. Other than
as disclosed in the SEC Documents, to the Company’s knowledge, the Principal
Market has not commenced any delisting proceedings against the Company.

﻿





--------------------------------------------------------------------------------

 



(e)    SEC Documents; Financial Statements. Since March 31, 2017, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except for routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its Subsidiaries are not on the date hereof the subject of any inquiry,
investigation or action by the SEC.

﻿

(f)    Absence of Certain Changes.  Since March 31, 2018, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries taken as a
whole.  For purposes of this Agreement, neither a decrease in cash or cash
equivalents or in the market price of the Common Stock nor losses incurred in
the ordinary course of the Company’s business shall be deemed or considered a
material adverse change.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

﻿

(g)    Absence of Litigation.   Other than as disclosed in the SEC Documents, to
the Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect (each, an “Action”).

﻿





--------------------------------------------------------------------------------

 



(h)    Acknowledgment Regarding Buyer’s Status.  The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transaction contemplated hereby. The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Securities.  The Company further represents to the Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.

﻿

(i)    Intellectual Property Rights. To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except to the extent that the failure to
own, possess, license or otherwise hold adequate rights to use Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. To the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof, will expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any Intellectual Property
of others and  there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding Intellectual Property, which could reasonably be
expected to have a Material Adverse Effect.

﻿

(j)    Environmental Laws.  To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

﻿

(k)    Title.  The Company and its Subsidiaries have good and marketable title
to all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries or could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.  Any real property and facilities held under lease by the Company and
any of its Subsidiaries, to the Company’s knowledge, are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

﻿





--------------------------------------------------------------------------------

 



(l)    Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  To the Company’s knowledge, since January 1, 2016, neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary, to the Company’s
knowledge, will be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

﻿

(m)    Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, except when the failure to so
possess such certificates, authorizations or permits could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and neither the Company nor any such Subsidiary has received any written notice
of proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

﻿

(n)    Tax Status.  The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.

﻿

(o)    Transactions With Affiliates.  Other than the grant or exercise of stock
options or any other equity securities offered pursuant to duly adopted stock or
incentive compensation plans, none of the officers, directors or employees of
the Company is on the date hereof a party to any transaction with the Company or
any of its Subsidiaries (other than for services as employees, officers and
directors and reimbursement for expenses incurred on behalf of the Company),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a material interest or is an officer, director, trustee or general
partner.

﻿

(p)    Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the date hereof all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

﻿





--------------------------------------------------------------------------------

 



4.    COVENANTS.

﻿

(a)    Filing of Form 8-K and Registration Statement.  The Company agrees that
it shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within ten (10) Business Days from the date hereof a new
registration statement covering the resale of the Securities by the Buyer (the
“Registration Statement”).  The Company agrees that it shall use it best efforts
to keep the Registration Statement (or a subsequent registration statement as
may be necessary) effective and available to the Buyer for the resale of the
Purchase Shares and the Warrant Shares so long as the Buyer holds any
Securities.

﻿

(b)    Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer at its written request;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

﻿

(c)    Listing.  The Company shall promptly secure the listing of all of the
Purchase Shares and Warrant Shares upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing, so long as any
other shares of Common Stock shall be so listed.  The Company shall use its
reasonable best efforts to maintain the Common Stock’s listing on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
that would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market, unless the Common Stock is immediately
thereafter traded on the New York Stock Exchange, the NYSE American, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, or
the OTCQB marketplace or OTCQX marketplace of the OTC Markets Group.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

﻿

(d)    Warrant Shares Reserved.  The Company shall, at all times while any
Warrants and/or Pre-Funded Warrants are outstanding, reserve and keep available
out of the aggregate of its authorized but unissued and otherwise unreserved
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of such Warrants and/or Pre-Funded Warrants, the number of Warrant
Shares that are initially issuable and deliverable upon the exercise of the
then-outstanding Warrants and Pre-Funded Warrants.

﻿

(e)    Restriction on Sales of Capital Stock. The Company, on behalf of itself
and any successor entity, agrees that it will not, for a period of 180 days
after the date of this Agreement (the “Lock-Up Period”), (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
capital stock of the Company or any securities convertible into or exercisable
or exchangeable for shares of capital stock of the Company; (ii) file or cause
to be filed any registration statement with the Commission relating to the
offering of any shares of capital





--------------------------------------------------------------------------------

 



stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company, other than the filing
of a Registration Statement on Form S-8 or a registration statement registering
the resale of securities outstanding as of the date hereof and disclosed as
outstanding in the SEC Documents; (iii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of capital stock of the Company, whether any such transaction
described in clause (i), (ii) or (iii) above is to be settled by delivery of
shares of capital stock of the Company or such other securities, in cash or
otherwise; or (iv) publicly announce an intention to effect any transaction
specified in clause (i), (ii) or (iii). The restrictions contained in this
Section 4(g) shall not apply to (w) the Securities to be sold hereunder, (x) the
issuance by the Company of shares of Common Stock upon the exercise of a stock
option or warrant or the conversion of a security outstanding on the date hereof
and disclosed as outstanding in the SEC Documents, (y) the grant by the Company
of stock options or other stock-based awards, or the issuance of shares of
capital stock of the Company under any equity compensation plan of the Company
as such plans are in existence on the date hereof and described in the SEC
Documents or (z) the issuance of equity securities upon conversion of any debt
instruments outstanding as of the date hereof.

﻿

(f)    Issuance of Purchase Shares and Warrant Shares.  Immediately upon the
execution of this Agreement, the Company shall issue to the Buyer the First
Purchase Shares, 2,500,000 Warrants, and Pre-Funded Warrants pursuant to Section
1 of this Agreement.  The First Purchase Shares shall be issued in certificated
or restricted book-entry form and (subject to Section 5 hereof) shall bear a
restrictive legend substantially similar to the following:

﻿

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

﻿

﻿

(g)    Disposition of Securities.  The Buyer shall not sell any Securities
except as provided in this Agreement and the “Plan of Distribution” section of
the prospectus included in the Registration Statement to be filed by the Company
pursuant to Section 4(a) hereof.  The Buyer shall not transfer any Securities
except pursuant to sales described in the “Plan of Distribution” section of the
prospectus included in the Registration Statement or pursuant to Rule 144 under
the 1933 Act.  In the event of any sales of Securities pursuant to the
Registration Statement, the Buyer will (i) effect such sales pursuant to the
“Plan of Distribution” section of the prospectus included in the Registration
Statement, and (ii) will comply with all applicable prospectus delivery
requirements.    

﻿





--------------------------------------------------------------------------------

 



5.    TRANSFER AGENT INSTRUCTIONS.

﻿

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit D attached
hereto with respect to the issuance of the First Purchase Shares. On the date
the Registration Statement is declared effective by the SEC, the Company shall
cause any restrictive legend on the Purchase Shares, if any, to be removed upon
surrender of the originally issued certificate(s) for such shares.  All of the
Second Purchase Shares, if any, to be issued under this Agreement shall be
issued without any restrictive legend.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Common Stock in the name of the Buyer for the Purchase Shares and Warrant Shares
(the “Irrevocable Transfer Agent Instructions”). The Company warrants to the
Buyer that, so long as any sales by the Buyer would be in compliance with its
obligations in Section 4(g), no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and Warrant Shares,
and the Purchase Shares, Warrant Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement. Notwithstanding anything herein to the contrary, the Purchase Shares
and the Warrant Shares shall not be required to contain any legend if such
shares are eligible for sale under Rule 144 of the Securities Act, or if such
legend is not required under other applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the United
Stated Securities & Exchange Commission). The Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent or the Purchaser if
required by the Company’s transfer agent to effect the removal of the legend
hereunder, or if requested by the Purchaser, respectively, provided that such
legend is not required pursuant to the foregoing provisions of this paragraph.
The Company agrees that at such time as such legend is no longer required under
this section (including, without limitation, following the effective date of the
Registration Statement), it will, no later than the earlier of (i) two (2)
Business Days and (ii) the number of Business Days comprising the Standard
Settlement Period (as defined below) following the delivery by the Purchaser to
the Company or the Company’s transfer agent of a certificate representing
Purchase Shares or Warrant Shares, as the case may be, issued with a restrictive
legend (such date, the “Legend Removal Date”), deliver or cause to be delivered
to the Purchaser such shares that are free from all restrictive and other
legends in such manner as directed by the Purchaser. The Company may not make
any notation on its records or give instructions to the Company’s transfer agent
that enlarge the restrictions on transfer set forth in this section. The Company
shall pay all reasonable fees and expenses (including the reasonable fees and
expenses of legal counsel) relating to the removal of the restrictive legends.
As used herein, “Standard Settlement Period” means the standard settlement
period, expressed in a number of Business Days, on the Company’s primary trading
market with respect to the Common Stock as in effect on the date of delivery of
a certificate representing Purchase Shares or Warrant Shares, as the case may
be, issued with a restrictive legend.

﻿

6.    CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE SECURITIES.

﻿

The obligation of the Buyer to buy any Securities under Section (1) of this
Agreement is subject to the satisfaction of each of the following conditions:

﻿

(a)    The Company shall have executed this Agreement and the associated
Warrants and delivered the same to the Buyer;

﻿

(b)    The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;





--------------------------------------------------------------------------------

 



(c)    The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the date hereof in customary form and substance; 

﻿

(d)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date of this Agreement and as
of the date of purchase of the Second Purchase Shares and Warrants as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such specific date) and the Company shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the date hereof.  The Buyer shall have received a certificate,
executed by the CEO, President or CFO of the Company, dated as of the date
hereof, to the foregoing effect in the form attached hereto as Exhibit B;

﻿

(e)    The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form delivered to
Buyer, which shall be in full force and effect without any amendment or
supplement thereto as of the date hereof; 

﻿

(f)    The Irrevocable Transfer Agent Instructions, in form acceptable to the
Buyer, shall have been signed by the Company and the Buyer and shall have been
delivered to the Transfer Agent;

﻿

﻿

(g)    The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the date hereof, in the
form attached hereto as Exhibit C;

﻿

(h)    Only in the case of the Second Purchase Shares and associated additional
2,500,000 Warrants to be purchased under Section (1)(b) hereof, a registration
statement covering the sale of all of the Securities under this Agreement shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect thereto shall be pending or threatened by the SEC.  The Company
shall have prepared and delivered to the Buyer a final and complete form of
prospectus, dated and current as of the effective date of the Registration
Statement, to be used by the Buyer in connection with any sales of any Purchase
Shares or Warrant Shares.  The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws;

﻿

(i)    No Event of Default has occurred and is continuing, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

﻿

(j)    On or prior to the date hereof, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
stockholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation, that is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities; and

﻿





--------------------------------------------------------------------------------

 



7.    INDEMNIFICATION. 

﻿

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and all of its affiliates, members, officers,
directors, and employees, and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all third party actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or  document contemplated hereby or thereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Buyer’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of the Buyer or any other Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

﻿

8.    EVENTS OF DEFAULT. 

﻿

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

﻿

(a)    during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to this Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for the sale of all of the Securities, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, which is not in
connection with certain permitted delays, post-effective amendment to any such
registration statement or the filing of a new registration statement; provided,
however, that in connection with any post-effective amendment to such
registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall be extended for an additional thirty (30) Business Days
if the Company receives a comment letter from the SEC in connection therewith;

﻿

(b)    the suspension from trading on a Principal Market for a period of three
(3) consecutive Business Days;





--------------------------------------------------------------------------------

 



(c)    the delisting of the Common Stock from the Principal Market, and the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, or the OTCQB marketplace or OTCQX marketplace
of the OTC Markets Group;

﻿

(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Buyer within five (5) Business Days after the date of purchase of the
First Purchase Shares and the Second Purchase Shares that the Buyer is entitled
to receive;

﻿

(e)    the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under this Agreement if such breach
could reasonably be expected to have a Material Adverse Effect and except, in
the case of a breach of a covenant which is reasonably curable, only if such
breach continues uncured for a period of at least five (5) Business Days;

﻿

(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

﻿

(g)    if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent; or

﻿

(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.

﻿

So long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Buyer shall not be obligated to purchase any
Securities under this Agreement.  If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 8(f), 8(g) and 8(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.

﻿

9.    CERTAIN DEFINED TERMS. 

﻿

For purposes of this Agreement, the following terms shall have the following
meanings:

﻿

(a)    “1933 Act” means the Securities Act of 1933, as amended.

﻿

(b)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

﻿





--------------------------------------------------------------------------------

 



(c)    “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

﻿

(d)    “Closing Sale Price” means the last closing trade price for the Common
Stock on the Principal Market as reported by the Principal Market.

﻿

(e)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is expressly identified as Confidential Information at the time of
such initial disclosure and confirmed in writing as being Confidential
Information within ten (10) Business Days after the initial disclosure.
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; or (v) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession.

﻿

(f)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law. 

﻿

(g)    “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

﻿

(h)    “Principal Market” means the Nasdaq Stock Market.

﻿

(i)    “SEC” means the U.S. Securities and Exchange Commission.

﻿

(j)    “Transfer Agent” means the transfer agent of the Company as set forth in
Section 10(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock. 

﻿

10.    MISCELLANEOUS.

﻿

(a)    Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State
of Florida shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois.  Each party hereby irrevocably





--------------------------------------------------------------------------------

 



submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

﻿

(b)    Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.

﻿

(c)    Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

﻿

(d)    Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

﻿

(e)    Entire Agreement.  This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  Each of the
Company and the Buyer acknowledges and agrees that it has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.

﻿

(f)    Notices.  Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:





--------------------------------------------------------------------------------

 



If to the Company:

﻿

ParkerVision, Inc.

7915 Baymeadows Way, Suite 400

Jacksonville, FL  32256

Telephone:

Facsimile:

Attention:

Email:

﻿

With a copy (which shall not constitute notice) to:

﻿

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Telephone:

Facsimile:

Attention:

Email:

﻿

If to the Buyer:

﻿

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:

Facsimile:

Attention:

Email:

﻿

With a copy to (which shall not constitute delivery to the Buyer):

﻿

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:

Facsimile:

Attention:

Email:

﻿

If to the Transfer Agent:

﻿

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Telephone:





--------------------------------------------------------------------------------

 



Facsimile:

Attention:

Email:

﻿

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or (D)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

﻿

(g)    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed a succession or assignment.  The Buyer may not assign its
rights or obligations under this Agreement.

﻿

(h)    No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

﻿

(i)    Publicity.  The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release;
provided, however, that the Company’s obligations pursuant to this Section 10(i)
shall not apply if the material provisions of such press release, SEC filing, or
other public disclosure previously has been publicly disclosed by the Company in
accordance with this Section 10(i).  The Buyer must be provided with a copy
thereof at least one (1) Business Day prior to any release or use by the Company
thereof.  

﻿

(j)    Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 

﻿

(k)    No Financial Advisor, Placement Agent, Broker or Finder.  The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection





--------------------------------------------------------------------------------

 



with the transactions contemplated hereby.  The Buyer represents and warrants to
the Company that it has not engaged any financial advisor, placement agent,
broker or finder in connection with the transactions contemplated hereby.  Each
party shall be responsible for the payment of any fees or commissions, if any,
of any financial advisor, placement agent, broker or finder engaged by such
party relating to or arising out of the transactions contemplated hereby.  Each
party shall pay, and hold the other party harmless against, any liability, loss
or expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any such claim.

﻿

(l)    No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

﻿

(m)    Failure or Indulgence Not Waiver.  No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

﻿

﻿

*     *     *     *     *





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

﻿

﻿

 

 

 

THE COMPANY:

 

 

 

 

PARKERVISION, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

ASPIRE CAPITAL FUND, LLC

 

 

 

 

BY: ASPIRE CAPITAL PARTNERS, LLC

 

 

 

 

By:

 

 

Name:

 

﻿

Title:

 

﻿

﻿



--------------------------------------------------------------------------------